      Case 3:18-cv-00866-CWR-FKB Document 50 Filed 10/04/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION


 ALYSSON MILLS, IN HER CAPACITY                      Case No. 3:18-cv-866-CWR-FKB
 AS RECEIVER FOR ARTHUR LAMAR
 ADAMS AND MADISON TIMBER                            Arising out of Case No. 3:18-cv-252
 PROPERTIES, LLC                                     Securities and Exchange Commission v.
                                                     Arthur Lamar Adams and Madison Timber
                Plaintiff                            Properties, LLC

 v.                                                  Hon. Carlton W. Reeves, District Judge

 BUTLER SNOW LLP; BUTLER SNOW
 ADVISORY SERVICES, LLC; MATT
 THORNTON; BAKER, DONELSON,
 BEARMAN, CALDWELL & BERKOWITZ,
 PC; ALEXANDER SEAWRIGHT, LLC;
 BRENT ALEXANDER; and JON
 SEAWRIGHT

                Defendants



                                   NOTICE OF APPEAL OF
                                    BUTLER SNOW LLP

       Notice is hereby given that Butler Snow LLP, a Defendant in this case, appeals to the

United States Court of Appeals for the Fifth Circuit from the Order entered in this action on

September 12, 2019 [Doc. 48] denying the Butler Snow Parties’ Motion to Dismiss or Stay

Proceedings Pending Arbitration.



       Respectfully submitted October 4, 2019.




                                                 1
        Case 3:18-cv-00866-CWR-FKB Document 50 Filed 10/04/19 Page 2 of 2




                                                    /s/ Alan W. Perry
                                                    Alan W. Perry (MB No. 4127)
                                                    Simon Bailey (MB No. 103925)
                                                    Michael Casey Williams (MB No. 104537)

                                                    Bradley Arant Boult Cummings LLP
                                                    Suite 1000, One Jackson Place
                                                    188 East Capitol Street
                                                    Post Office Box 1789
                                                    Jackson, MS 39215-1789
                                                    Phone: (601) 948-8000
                                                    Facsimile: (601) 948-3000
                                                    aperry@bradley.com
                                                    sbailey@bradley.com
                                                    mcwilliams@bradley.com

                                                    Attorneys for Butler Snow LLP




                                CERTIFICATE OF SERVICE

       I, Alan W. Perry, certify that on October 4, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.

                                                      /s/ Alan W. Perry




                                                2
4850-5417-5400.2
